Citation Nr: 9917649	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The Board construes the issue to be entitlement to service 
connection for residuals of hydrocephalus and headaches.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from July 1992 to December 
1992 and from June 1993 to February 1996.  As there are no 
medical records from the period of service from July 1992 to 
December 1992, and as it will not cause any harm to the 
veteran's claim, the following decision is based on the 
period of active duty from June 1993 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in September 1996.  Although the RO indicated 
that the veteran's September 1996 statement was not a notice 
of disagreement, the Board finds that this statement is in 
fact a notice of disagreement.  A statement of the case was 
mailed to the veteran in March 1998.  The veteran's 
substantive appeal was received in May 1998.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have 
hydrocephalus or headaches prior to his entry into active 
duty.  

2.  Hydrocephalus and a chronic headache disability was first 
manifested in active duty. 


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that 
hydrocephalus and a chronic headache disability existed prior 
to service, and the presumption of soundness at entry into 
active duty is not rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Residuals of hydrocephalus and a chronic headache 
disability were incurred during service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

The veteran contends that he is entitled to service 
connection for residuals of hydrocephalus and a chronic 
headache disability.  The veteran maintains that he first 
began suffering from these problems in service and that they 
have continued thereafter. 

The veteran's November 1991 entrance examination revealed no 
complaints, findings, or diagnosis of hydrocephalus or of a 
chronic headache disability.  A further review of the service 
medical records reveals that the veteran was not seen for 
headaches until April 1995.  At that time, the veteran 
reported that he had been suffering from headaches for 
several months, and that they had become increasingly severe 
over the last several days.  The veteran also reported that 
these severe headaches caused vomiting and an inability to 
sleep.  The treating physician noted that the veteran was 
suffering from atypical headaches, possibly migraines.  Later 
in April 1995 the impression was of mixed tension/migraine 
headaches and likely arrested hydrocephalus.  When the 
veteran was again seen in April 1995 the impression was of 
presumed aqueductal stenosis due to a history of meningitis 
when the veteran was six.  

In May 1995, Dr. Marco T. Eugenio performed a shunt operation 
on the veteran at Tripler Army Medical Center, and diagnosed 
him as having hydrocephalus.  In August 1995 and September 
1995, Dr. Eugene M. Giddens performed subsequent operations 
to repair the original shunt, which appeared to have 
malfunctioned.

The veteran was afforded a Physical Evaluation Board (PEB) 
hearing in November 1995.  The PEB concluded that the 
veteran's chronic headaches were secondary to hydrocephalus 
caused by blockage of Aqueduct of Sylvius "thought to be 
secondary to gliosis caused by meningitis EPTS."  The PEB 
found the veteran unfit to perform the duties required of an 
automated logistical specialist.  The PEB decided that the 
veteran's disability existed prior to active duty and that 
the disability has increased only to the extent of its 
accepted normal and natural progression.

The veteran's January 1996 separation examination clearly 
shows that the veteran received a ventriculo-peritoneal shunt 
operation for head abnormalities.

The post-service medical records reveal that two months after 
the veteran's discharge from service, the veteran was 
afforded a VA examination in April 1996.  At that time, the 
veteran reported that he was recently discharged from 
military service in February 1996 with a history of 
hydrocephalus.  The veteran also reported persistent 
headaches.  Examination revealed the surgical scars for the 
prior shunt placement and both revisions.  As a result of the 
shunt surgeries and the continued headaches, the treating 
physician recommended that the veteran undergo a 
neurosurgical evaluation.

In May 1996, the veteran was afforded a head computerized 
tomography (CT) which did not reveal any evidence of 
ventricular dilation of intra or extra-axial fluid 
collections.

In August 1996, the veteran was afforded a neurological 
evaluation in response to his application for Social Security 
disability benefits.  At that time, the veteran reported that 
he was presently under the care of neurosurgeons, and was 
scheduled to undergo a fourth cranial operation as a result 
of hydrocephalus.  The veteran also reported that he 
frequently vomited and had constant headaches which were 
aggravated by noise, concentration and strain.  Dr. Soni 
diagnosed the veteran with obstructive hydrocephalus with 
likely non-functioning ventriculo-peritoneal shunt.  Dr. Soni 
noted that the veteran was disabled for any employment at 
that time.  

The veteran was subsequently admitted to Augusta VA Medical 
Center from May 28, 1997 to June 4, 1997 for continuous CP 
monitoring to assess the shunt function.  The veteran was 
placed on ICP monitor and was monitored for six days.  The 
ICP's were intermittently up to low 20's or high teens and 
were not consistently associated with his headaches.  
Neurosurgery did not feel that the veteran would benefit from 
another shunt revision at that time.

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

In addition, the law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

A review of the medical evidence of record establishes that 
the veteran did not suffer from hydrocephalus or chronic 
headaches prior to his entrance into service.  His entrance 
examination showed no abnormalities, findings or diagnosis of 
a hydrocephalus or chronic headaches.  

The Board notes that an inservice medical board found that 
the veteran's hydrocephalus and chronic headache disability 
preexisted service and was not aggravated therein.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in Miller v. West, 11 
Vet. App. 345 (1998), addressed situations where the only 
evidence supporting a conclusion that the claimant's 
condition existed prior to service consists of the claimant's 
own report of a disability prior to service as well as 
service medical reports to include a report of a medical 
board indicating that the claimant had a medical disability 
which preexisted his service entrance.  In the Miller case, 
the Court found that "those reports are not supported by any 
contemporaneous clinical evidence or recorded history in this 
record.  A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness [under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304(b)]."  The Board notes that 
even though the claimant in that case had reported 
symptomatology of a disability at entrance, that statement 
alone apparently was insufficient to show that the veteran 
had a disability which preexisted service entrance.  The 
Miller case directly applies to the veteran's claim.  In the 
veteran's case, the only evidence showing that the veteran 
had chronic headaches caused by hydrocephalus due to 
meningitis prior to service consists of the inservice medical 
board finding that the veteran's chronic headache disability 
existed prior to his entrance onto active duty.  The 
conclusion of the inservice medical board is insufficient to 
establish that the veteran had hydrocephalus or a chronic 
headache disability prior to service because there is no 
contemporaneous clinical evidence or recorded history 
supporting that conclusion at that time.  

In light of the lack of any disability upon entrance and in 
light of the Miller case, as discussed at length above, the 
Board finds that the veteran did not clearly and unmistakably 
have hydrocephalus or a chronic headache disability prior to 
his entry into active duty.  Thus, the Board concludes that 
clear and unmistakable evidence that hydrocephalus or a 
chronic headache disability existed prior to service does not 
exist, and the presumption of soundness with regard to 
hydrocephalus and headaches is not rebutted.  38 U.S.C.A. § 
1111 (West 1991).  

As previously set forth, the veteran was treated for and 
diagnosed as having a chronic headache disability secondary 
to hydrocephalus during service.  The post-service medical 
evidence shows that the veteran currently has a chronic 
headache and hydrocephalus and/or its residuals.  The medical 
evidence shows that the current hydrocephalus including its 
residuals and headaches originated during service.  
Specifically, the veteran's 1991 entrance examination 
indicated no abnormalities, complaints or diagnosis of 
hydrocephalus or chronic headaches.  Thereafter, the veteran 
did not complain of frequent severe headaches until April 
1995.  The service medical records show that the veteran 
subsequently underwent shunt surgery in May 1995 as a result 
of his hydrocephalus and headaches.  Thereafter, the veteran 
has received continuous treatment for the hydrocephalus and 
his headaches through to the present time; thus establishing 
continuity of symptomatology.

In light of the foregoing, the Board finds that hydrocephalus 
and a chronic headache disability were incurred during 
service, and both chronicity and continuity has been 
established by the weight of the medical evidence of record.  
Under the circumstances, the Board concludes that service 
connection for residuals of hydrocephalus and a chronic 
headache disability is warranted.  38 U.S.C.A.. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.



ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals




 

